Case 1:19-cv-00128-SPW Document 99 Filed 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT F | LE D
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION AUG 26 2020

Clerk, U S District Court
District Of Montana

NEIGHBORS AGAINST BISON Billings
SLAUGHTER, et al., CV 19-128-BLG-SPW
Plaintiffs,
ORDER
VS.

THE NATIONAL PARK SERVICE, et
al.,

 

Defendants.

 

John T. Harrison, attorney for the Confederated Salish and Kootenai Tribes
moves for the admission of Ethan Jones to practice before the Court in the above
captioned matter with John T. Harrison of Pablo, Montana, designated as local
counsel. The motion complies with Local Rule 83.1(d), and plaintiffs and
defendants do not object.

IT 1S SOQ ORDERED that John T. Harrison’s motion to admit Ethan Jones to
appear pro hac vice (Doc. 95) is GRANTED and he is authorized to appear as
counsel for the Yakama Nation with John T. Harrison pursuant to L.R. 83.1(d) in
the above captioned matter.

yA
DATED this 27 day of August, 2020.

SUSAN P. WATTERS
United States District Judge
